HALL, Judge,
concurring,
I concur in the majority opinion and its reasoning. It is not necessary, however, to define the D & C surgery performed in this case as being either puerperal or nonpuer-peral. Even if it is was nonpuerperal and would otherwise be covered under the surgical benefits section of the policy, the coverage provided by the surgical benefits section is limited by the express exclusions contained in a later section of the policy. Surgical benefits otherwise provided are excluded where the surgery is required as a complication of pregnancy, childbirth, abortion, or miscarriage, as is clearly the situation here.